Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation in Part filed 3/25/2021.
Claims 1-24 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for translating macroinstructions into microinstructions prior to queuing the microinstructions for execution and having a reorder buffer than can be used to reorder instruction and retire instruction, however, the prior art does not fairly teach or suggest, individually or in combination, an instruction execution method and device where a macro-instruction is translated into a first micro-instruction and a second micro-instruction each having a biding information in the micro-instruction, the binding information .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al. (US 2013/0311755) teaches translation of macroinstructions into microinstructions where the microinstructions are stored into a program order and can be retiring at least one or multiple microinstructions per clock cycle, i.e. simultaneously retiring.
Col et al. (US 2010/0070741) teaches translating macroinstructions into microinstructions, using a reorder buffer to store the microinstructions, and using the reorder buffer to retire microinstructions / macroinstructions based on a completion flag that is set for the instructions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183